Case 1:21-cr-00037-TNM Document 22 Filed 03/23/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

Vv. . —_
TIMOTHY LOUIS HALE-CUSANELLI Case: 1:21-mj-00075

) Assigned to: Judge Robin M. Meriweather

) Assign Date: 1/15/2021

Description: COMPLAINT W/ARREST WARRANT

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) TIMOTHY LOUIS HALE-CUSANELLI
who is accused of an offense or violation based on the following document filed with the court:

[I Indictment [ Superseding Indictment Cl Information O Superseding Information (# Complaint
CI Probation Violation Petition (7 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
18 U.S.C. 1752 (a)(2)- Disrupting the Orderly Conduct of Government Business

40 U.S.C. 5104(e)(2)(D)- Violent Entry and Disorderly Conduct in a Capitol Building

40 U.S.C. 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building

18 U.S.C. 231(a)({3)}- Obstructing a Law Enforcement Officer During a Civil Disorder

. Robin M. Meriweather
Fol Afeiiuoss — 2021.01.15 16:38:17 -05'00'

 

Date: January 15, 2021

 

Issuing officer's signature

City and state: Washington, DC Robin M. Meriweather, U.S. Magistrate Judge

Printed name and litle

 

 

 

Return

 

 

This warrant was received on (date) (Ja may ih.2o021_, and the person was arrested on (date) Sanvear
at (city and state) ( ales Kjeck NT .
7

  

 

Date: danudcy ib, Dodi

Arresting officer's signature

Daniel Meyers  Gecial Agenr, Mets

Printed name and Mle

 

 

 

 
